Case 1:19-cv-00128-SPW Document 97 Filed 08/27/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT F| L E D
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION AUG 26 2020
et U S District Court
NEIGHBORS AGAINST BISON eee
SLAUGHTER, et al., CV 19-128-BLG-SPW
Plaintiffs,
ORDER
VS.

THE NATIONAL PARK SERVICE, et
al.,

 

Defendants.

 

John T. Harrison, attorney for the Confederated Salish and Kootenai Tribes
moves for the admission of Joseph R. Pitt to practice before the Court in the above
captioned matter with John T. Harrison of Pablo, Montana, designated as local
counsel. The motion complies with Local Rule 83.1(d), and plaintiffs and
defendants do not object.

IT IS SO ORDERED that John T. Harrison’s motion to admit Joseph R. Pitt
to appear pro hac vice (Doc. 93) is GRANTED and he is authorized to appear as
counsel for the Confederated Tribes of the Umatilla Indian Reservation with John

T. Harrison pursuant to L.R. 83.1(d) in the above captioned matter.

yA
DATED this a7/ ‘day of August, 2020.

Loewen J tte tfen

SUSAN P. WATTERS
United States District Judge

 
